                   CASE 0:18-cv-03189-DSD-ECW Document 26 Filed 05/21/19 Page 1 of 1


                                                                                                      1111111111111111111111111111111
                                                                                                               20190501123731
AO 440 (Rev. 06/12) Summons in a Civil Action                       RETURN OF SERVICE

SERVICE OF:                 SUMMONS, AMENDED INTERPLEADER COMPLAINT, EXHBITS
EFFECTED (1) DY ME:
TITLE:                      PR CESS SERVE
                                                                                        DATE:


CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:

[ I   Served personally upon the defendant

ZR
Place where served:

3100 VIRGINIA AVENUE N          CRYSTAL MN 55427
    Left copies thereof at the eel endanfs dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person w•th whom the summons and complaint were left:
           bflfljQj
                          L.
Relationship to defendant                    ran Sn’akke_r
Description of Person Accepting Service:

SEX: AGE:         73      HElGHTV4W4(s’WcElGHT:            210 t                SKIN:      I\(        HAlR:G OTHER:

[X] To the best of my knowledge, said person was not engaged in the US. Military at the time of service




                                                          STATEMENT OF SERVER

TRAVELS                                                SERVICES S_____                                       TOTALS_____


                                                         DECLARATION OF SERVER

            I decare under penaty of perjury under the aws of the      •ted States of Anierica that the loregoing information contained in
                                       this Retur.       ice and     ta mont of Server is true and correct.

DATE:/7/20il                                                                                    LS.
                                               :
                                                    SIGNATURE OF (\jivl      PbiIpy
                                                   GUARANTEED SUBPOENA SERVICE, INC.
                                                          2009 MORRIS AVENUE
                                                             UNION, NJ 07083




 ATTORNEY:          JOYCE S. MIN, ESO.
 PLAINTIFF:         THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 DEFENDANT:         J.B.A MINOR, ETAL
 VENUE:             DISTRICT
 DOCKET:            0 18CVO3189DSDECW
 COMMENT:




                                                                              \   \,\


                                                                           U
